DETAILED ACTION
Remarks
This Non-final office action is in response to the application filled on 09/13/2019. Claims 1-16 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
As of date of this action, IDS filled has been annotated and considered.
Claim Objections
Claim(s) 1 and 3 is/are objected to because of the following informalities:
Claim 1, line 10, “accelerations for the motion” should be “acceleration for the motions”.
Claim 3, line 1, “tracking the motion” should be “tracking the motions”.
Appropriate correction is required.
Drawings
The drawings are objected to because texts and markings figure 5, 7 and 9 are not clear. Examiner suggest to submit clear drawing of figure 5, 7 and 9.
Figure 10 is marked incorrectly. On submitted figure 10, 110 is marked by user counsel. However submitted specification describe 110 as user console (see [0027] of PGPUB of submitted specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, which recites “counsel” is unclear. It is not clear if it is referring counsel or console. From the submitted specification, it appears that pattern guide is positioned at surgeon console not on counsel. The word “counsel” also does not make sense with its plain meaning in the claim, so it is also unclear if the Applicant is redefining the word to mean something else as well. 
Dependent claim(s) 2-9 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Examiner Note
Claim 10 is not rejected under 35 U.S.C. 101 because the claimed invention is generating relationship of velocity to acceleration and determining torque from the acceleration of the surgical robot which is not possible to do in a person mind and will require some extra-solution activity to perform this.
Allowable Subject Matter
If 112b rejections are overcome, claims 2-9 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-16 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
List of references closest to the current invention:
US 2019/0206563 (“Shelton”)
US 2017/0049517 (“Felder”)

US 2006/0142656 (“Malackowski”)
US 2007/0151389 (“Prisco”)
Above listed references alone or in combination does not teach claim 1 and 10 (collecting multiple user/surgeon speed and acceleration to optimize maximum speed and acceleration.).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.T.K./Examiner, Art Unit 3664
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664